Citation Nr: 0917532	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  The Veteran testified via 
videoconference before the undersigned Acting Veterans Law 
Judge in April 2009.  A transcript of this proceeding is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

In the present case, the Veteran has alleged several in-
service stressors.  The first involves an incident in which 
he was on guard duty in Germany in June 1973, and he allowed 
two other soldiers into the arms room, where weapons were 
stored.  One of the soldiers began toying with a firearm, 
which then discharged and struck another soldier, wounding 
him severely.  The Veteran claims to have assisted the 
injured soldier, an experience which he has characterized as 
traumatic.  In support of his claim, the Veteran has 
submitted a record of an Article 15 proceeding in which he 
was brought up on charges for leaving his guard post and 
allowing R.C.D., the alleged victim of the shooting, into the 
arms room.  However, this Article 15 record does not indicate 
that any soldier was shot in this incident, and confirms the 
presence of only one, and not two, unauthorized soldiers in 
the arms room.  The Board finds that if in fact a soldier was 
wounded in an accidental shooting at the Veteran's base in 
June 1973, a record would likely exist to verify this 
incident.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  Specifically, VA must attempt to verify the 
Veteran's claimed stressor with the assistance of the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
order to fully develop and adjudicate his service connection 
claim for PTSD.  

Next, the Veteran has also reported being shot by a .22 
caliber rifle while in service.  His service treatment 
records confirm he was struck by a pellet gun in the right 
hand in July 1973.  His wound was cleaned and dressed, and he 
was returned to duty, with no apparent residuals.  While 
subsequent VA treatment records reflect a diagnosis of PTSD 
as a result of in-service stressors, these records do not 
differentiate between this verified alleged stressor, and the 
as-yet-unverified incident discussed above.  Additionally, on 
VA psychiatric examination in June 2005, a VA examiner 
concluded a diagnosis of PTSD was not warranted.  Service 
connection for PTSD may only be awarded for a diagnosis 
resulting from a verified stressor event.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Additionally, the competent 
medical evidence raises a question regarding the diagnosis 
and etiology of any current psychiatric disability.  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file, including the 
Veteran's previous statements of 
stressors, and any additional information 
submitted by him, and prepare a summary of 
all claimed stressors, to include the 
identity of the soldier whose shooting was 
allegedly witnessed by the Veteran in 
service.  This summary and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to obtain any records which would 
verify an alleged shooting incident on 
June 22-23, 1973, at Hof Air Station, in 
Hof, Germany, involving service members of 
Troop F, 2nd Squadron, 2nd Armored Cavalry 
Regiment, U.S. Army.  

2.  Thereafter, schedule the Veteran for a 
comprehensive psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  After examining the 
Veteran and reviewing all evidence of 
record, the examiner should state whether 
a diagnosis of PTSD or any other 
psychiatric disability is warranted and, 
if so, whether the diagnosis is based 
solely on any independently-verified in-
service stressor event.  

If the evaluation results in a diagnosis 
of PTSD on any basis, the examiner should 
specify (1) whether any alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; and (2) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found to be sufficient to produce PTSD.  

If a diagnosis of PTSD is not made, the 
examiner should address the prior 
diagnoses of PTSD found within the 
Veteran's 2004-present VA treatment 
records as well as the June 2005 VA 
examination which ruled out PTSD.  Any 
medical opinion expressed by the examiner 
should be accompanied by a complete 
rationale. 

3.  After all of the aforementioned 
development has been completed, 
readjudicate the Veteran's service 
connection claim for PTSD based on a 
consideration of all evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

